It is very certain that the objection would have been held good had it not been for the act of the General Assembly at its Session of 1844-5, curing defects in the official bonds of certain officers therein named. The circumstance that the constable's bond was taken by a court composed of only three magistrates makes no difference, since the passage of the aforesaid act of Assembly. S. v. Pool, 27 N.C. 105.
PER CURIAM.                                   Judgment affirmed.
Cited: Comrs. v. Magnin, 86 N.C. 289. *Page 243 
(346)